Citation Nr: 0432795	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-24 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for diabetes mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel





INTRODUCTION

The veteran had active military service from September 1967 
to June 1969. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, which denied the veteran's claim seeking 
entitlement to service connection for an acquired psychiatric 
disorder, and determined that the veteran had not submitted 
new and material evidence in order to reopen his claim of 
service connection for diabetes mellitus.

Regarding the diabetes claim, although the RO labeled the 
issue in the November 2002 rating decision as whether new and 
material evidence had been submitted to reopen the claim of 
service connection for diabetes mellitus, a review of the 
file shows that the veteran's claim was actually on appeal 
from a December 2001 rating decision which denied service 
connection for diabetes in the first instance.  After the 
December 2001 rating decision, VA Medical Center treatment 
records were submitted within one year showing that the 
veteran received treatment for his diabetes mellitus.  Thus, 
it is determined that the December 2001 rating decision never 
became final pursuant to Muehl v. West, 13 Vet. App. 159, 161 
(1999) and the correct issue on appeal is service connection 
for diabetes.  

Regarding the claim of service connection for PTSD, it is 
pointed out that in August 1993, the RO denied the veteran's 
claim of service connection for a nervous condition.  The 
veteran did not appeal the decision and it became final.  In 
July 2001, the veteran claimed service connection for PTSD, 
and thereafter, in December 2001, the RO denied the veteran's 
claim of service connection for PTSD.  Within a year of that 
decision, additional evidence (PTSD questionnaire, VA Medical 
Center records, and statement from NPRC) was submitted 
regarding the claim for PTSD.  Although the RO thereafter 
considered the issue as one of "service connection for an 
acquired psychiatric disorder," it is pointed out that the 
veteran has consistently (in both his NOD and his Substantive 
Appeal) limited his claim to that of service connection for 
PTSD.  Thus, considering that the veteran has not argued 
service connection for a psychiatric disability other than 
PTSD since he raised his claim in July 2001, the Board will 
limit consideration of the veteran's claim to service 
connection for PTSD.  See Ephraim v. Brown, 82 F.3d 399, 401 
(Fed. Cir. 1996). 

The veteran's claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

Regarding the veteran's claim of service connection for 
diabetes, the medical evidence of record shows that the 
veteran has been diagnosed with diabetes.  It is noted that 
by law, certain diseases, such as Type II diabetes (also 
known as Type II diabetes mellitus or adult onset diabetes), 
are presumed to be the result of exposure to herbicides, such 
as Agent Orange. 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. 
§ 3.309(e) (2004).  To date, that presumption has applied to 
veterans who served in the Republic of Vietnam. 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.307(a)(6) (2004).

Recently, however, the VA received a listing from the Defense 
Department (DOD) of locations outside of Vietnam where Agent 
Orange was used or tested over a number of years.  This 
included significant information regarding the use of Agent 
Orange from April 1968 through July 1969 along the 
demilitarized zone in Korea. DOD defoliated the fields of 
fire between the front line defensive positions and the south 
barrier fence.  The size of the treated area was a strip 151 
miles long and up to 350 yards wide from the fence to north 
of the "civilian control line."  

The veteran asserts that he was with the 258th Signal Corps, 
and the 457th Supply Company, and that he traveled along the 
DMZ while he was stationed in Korea.  To date, however, the 
veteran's claim has not been developed to determine whether 
he was, in fact, exposed to herbicides in Korea.  Although 
the veteran's DA-20 is of record and shows that the veteran 
served in Korea from March 1968 to April 1969 with the 258th 
Signal Company, and 457th Supply Company, it is still not 
clear whether those companies were exposed to Agent Orange.  
Thus, the veteran's claim should be remanded to determine 
whether the veteran's units were exposed to Agent Orange.  

Regarding the veteran's PTSD alleged stressor, in his October 
2002 PTSD questionnaire, he asserted that in February 1968, 
while working with the 258th Signal Corps, he was laying down 
telephone cable lines between "Shi Hahn" and Seoul, and 
witnessed plastic bags filled with dead bodies floating down 
the Hahn River.  He stated that private first class John 
Wayne was with him.  He also wrote that there were other 
traumatic events he observed.  

An effort should be made to obtain more specific information 
from the veteran about his alleged stressor and any other 
stressors.  Regardless of whether the veteran responds to 
such request, an attempt should be made to verify the 
stressful incidents related by the veteran with the CURR.  If 
any stressors are verfied, the veteran should be scheduled 
for a VA examination to determine whether, taking the 
specific stressor information into account, a diagnosis of 
PTSD is warranted.

In light of the foregoing, additional development is 
warranted with respect to the issues of entitlement to 
service connection for diabetes mellitus and PTSD.  
Accordingly, the case is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  The following 
actions are to be performed:

1.  Through official channels, such as 
the service department, ascertain the 
location of the veteran's units (258th 
Signal Corps and 457th Supply Company) in 
Korea and whether those units were 
exposed to a herbicide agent, such as 
Agent Orange.  A failure to respond or 
negative reply to any request must be 
noted in writing and associated with the 
claims folder.

2.  Take appropriate steps to contact the 
veteran in order to afford him another 
opportunity to provide additional 




information regarding the claimed 
stressors to which he was exposed during 
his period of service.  He should include 
specific details of the claimed stressful 
events during service, to include dates, 
places, detailed descriptions of the 
events, his service units, duty 
assignments and the names and other 
identifying information concerning any 
individuals involved in the events.  He 
should be asked to provide specific 
information about the following alleged 
stressor in particular: witnessing 
plastic bags filled with dead babies 
floating down the Hahn River between 
"Shi Hahn" and Seoul in February 1968.  
Prepare and send a summary of the known 
details of the stressors that the veteran 
has described to the CURR, 7798 Cissna 
Road, Springfield, VA  22150.  As noted 
above, these stressors include: 
witnessing plastic bags filled with dead 
babies floating down the Hahn River 
between "Shi Hahn" and Seoul in 
February 1968.  The RO should forward to 
the CURR the veteran's DD-214 Form and 
DA-20 Form.  CURR should provide any 
relevant documents as appropriate to 
include daily journals, operational 
reports, lessons learned documents, unit 
histories, and morning reports for the 
time periods during which the veteran 
alleges that his stressors took place.  
Any response received from CURR should be 
made part of the record.  If the CURR 
requests more specific descriptions of 
the stressors in question, the RO should 
notify the veteran and request that he 
provide the necessary information.  If 
the veteran provides additional 
information, the RO should forward it to 
the requesting agency.  



3.  If any stressors are verified, 
schedule the veteran for a VA psychiatric 
examination.  The examiner should be 
asked to review the entire record, 
including information regarding the 
verified stressor or stressors, in 
conjunction with the examination.  The 
report of the examination should include 
a list of diagnoses of all psychiatric 
disorders the veteran has, along with a 
medical opinion as to the etiology of 
each diagnosed disorder.  In particular, 
the examiner should comment on whether or 
not the veteran has PTSD.  If a diagnosis 
of PTSD is reported, the examiner should 
identify the stressor or stressors on 
which the diagnosis is based.  

4.  When the requested actions have been 
completed, readjudicate the issues of 
entitlement to service connection for 
diabetes and PTSD.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished an SSOC 
and afforded an opportunity to respond.  
Thereafter, if in order, the case should 
be returned to the Board for further 
appellate action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).

_______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).







